Title: To John Adams from William Tudor, Sr., 11 November 1816
From: Tudor, William, Sr.
To: Adams, John


				
					Dear Sir
					Boston 11th. Novr. 1816
				
				From your Letter of the 7th. I find some Misconception has arisen between you & the Editor of the N.A. Review. Your note of the 5th. I handed to that gentleman, & told him how fully I agreed with you in the Sentiment that the Hutchinsonian Controversy & the Impeachment of the Judges, if not the Pivots upon which the Revolution turned they certainly urged on & hastened, those Measures which terminated in so glorious a Result. Among the very few surviving Politicians of that trying & eventful Period you, Sir, stand the most prominent, & must possess more of that Species of Intelligence which would be gratifying to reading Men, than any other Man alive. The News Papers from 1760 to the present year are all in the Library of the Historical Society, with many of the Pamphlets of the Times. But of this latter kind of Deposit Athaneum Shaw can furnish the completest series. Now any & every Article of this Sort the Messrs. Shaw & Tudor will cheerfully furnish you with, if We can persuade you to elucidate the Story of those olden times, which Many of the present Generation would rejoice to know, a little more particularly than the Ephemeral Writings of the Day exhibit. They cannot feel as we did & none but those who lived at the interesting & embarrassed Period, can properly describe them. I was too young, at leas,t too giddy, to enter into them sufficiently to now describe them. I want the Enthusiasm & glowing Pen of my Master.Have we ever had the Character of Hutchinson fairly drawn? The times in which he lived & so industriously worked for his Sovereign in Support of his own ambitious Projects are long passed, & with him is buried that Malignity which which portrayed him with such darkened Shades, as must have aggravated those deep Regrets with which he expired in 1780.—His moral, Judicial, & private Character were good. The Character of Franklin which you have so fairly given, leads me to wish again to find the same discriminating Pencil in portraying that of H. whose Talents & Industry were certainly uncommon. You will smile at, if not scold me for this strange Proposal. But we have lived in Days in which Junto & Essex spirit have so willingly abused the leading Characters of the Revolution, that I am desirous of discovering a moral Phenomenon. I want to find a temperate Display of the Character of a Man though an Enemy Who left no Family or Friends to rescue his name in part from the deep political Damnation in which he died.  I see no Danger from the Changes you apprehend. A New Epoch sprung from the Commencement of the Peace of Paris. I therefore designate every Thing previous as the olden times of our Country, & who is to run any Risque in investigation or debating ancient Occurences or Principles?I am, Sir, most faithfully / yours
				
					Wm Tudor
				
				
			